                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                  FILE NO.: 5:18-cr-196-2FL

 UNITED STATES OF AMERICA                 )
                                          )
              v.                          )          ORDER ON MOTION TO SEAL
                                          )
                                          )
 MARKEST FOYE,                            )
                                          )
 Defendant.                               )

       FOR GOOD CAUSE SHOWN, the Defendant’s Sentencing Memorandum filed on

behalf of the Defendant on August 2, 2019 is hereby placed under seal.

       On this 5th day of August, 2019.



                                              ______________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
